Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15, 20, 24 and 26 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant has amended the claims with the limiations “the first feature includes a degree of uniformity in a distribution of light energy included in a plurality of pixels corresponding to an object included in the first image.” Which were not found in the prior art after further search and consideration.  Taking into account a distribution of light in the pixels in an object of the image to detect fake liveness in an image would be helpful in detecting fake 2D images trying to impersonate someone.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTIAGO GARCIA whose telephone number is (571)270-5182.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Le Vu can be reached on (571) 272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANTIAGO GARCIA/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        



/SG/